{¶ 38} I concur with the majority analysis on both assignments of error except the reference to State v. Comer,
99 Ohio St.3d 463, 2003-Ohio-4165, contained in the majority opinion. I respectfully disagree with the view that Comer
stands for the proposition that required findings must be separate or listed in some predetermined analytical manner.
 {¶ 39} Comer addressed a trial court's decision in which no findings were placed on the record, but rather were listed later in a journal entry. Id. While the court indicated reasons and findings must be "clearly aligned," the focus in Comer was ensuring the record of the proceedings, not the journal entry, contained the required findings. The court did not consider whether, or establish that, predetermined language or a proscribed format had to be used to satisfy the statutory requirements, only that the record contain the reasons and findings.